*239The respondents moved for a rehearing, and the following opinion was filed October 5, 1915:
Kerwin, J.
On this motion our attention is directed to an error committed by the court in ordering the complaint dismissed. It appears that certain items for goods sold and delivered to the defendants were admitted by the answer to he a proper claim against the defendants, so it seems that the judgment should have gone for the plaintiffs for that amount with costs. The complaint was duly verified and the amount claimed exceeded $200, and, the recovery being more than $50, plaintiffs were entitled to costs. Sub. (7), sec. 2918, Stats.
The whole amount claimed in the complaint was $229.20, with a $5 credit, reducing it to $224.20. Some interest appears to have been allowed which raised the amount of damages to $234.81. . This interest, of course, was allowed on the $175 claimed for the silo form as well as on the items admitted to be correct. Apportioning the interest, the amount properly allowed on the $49.90, amount due plaintiffs, would he approximately $2.45, aggregating $52.35, amount for which judgment should have been rendered for plaintiffs, with costs.
By the Court. — The judgment of the court below is modified by inserting in lieu of $234.81 damages the sum of' $52.35 damages and $64.49 costs and disbursements, and inserting in lieu of $299.75, amount of judgment and costs as entered, the sum of $116.84, and as so modified the judgment is affirmed as of the date of entry. The appellants are entitled to costs in this court.